DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment received on 11/29/2021 amending claims 1-4 and adding claims 5-16 has been entered by the examiner.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 10/05/2021 and 10/05/2021 have been entered and considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent 11172474. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
11172474 Claim 1 
A method for transmitting data by a user equipment (UE), the method comprising:
A method for transmitting data by a user equipment (UE), the method comprising:
configuring a Physical Uplink Shared Channel (PUSCH) configuration, wherein the PUSCH configuration is received through a system information block,
configuring a Physical Uplink Shared Channel (PUSCH) configuration related to a physical random access channel (PRACH),
wherein a PUSCH zone is allocated within a time unit, and wherein the PUSCH configuration includes parameters for a number of consecutive time units for allocating PUSCH zones and a number of contention PUSCH resource blocks in the time unit; and 
wherein a PUSCH zone is allocated within a time unit, and
wherein the PUSCH configuration includes parameters for a number of contiguous time units for allocating PUSCH zones and a number of contention PUSCH resource blocks in the time unit; and
transmitting a PUSCH on a contention PUSCH resource block among the contention PUSCH resource blocks based on the PUSCH configuration after transmitting a Physical Random Access Channel (PRACH), wherein transmitting the PUSCH and transmitting the PRACH are included in a first step of a 2-step random access procedure.
transmitting a PUSCH based on the PUSCH configuration after transmitting the PRACH.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of US Patent 11172474 and all limitations from instant application claim 1 are clearly disclosed in US Patent 11172474.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of US Patent 10085245. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.
Instant Application Claim 1
10085245 Claim 1 
A method for transmitting data by a user equipment (UE), the method comprising:
A method for transmitting data to a base station (BS) at a user equipment (UE), the method comprising:
configuring a Physical Uplink Shared Channel (PUSCH) configuration, wherein the PUSCH configuration is received through a system information block,
receiving information regarding a contention-based Physical Uplink Shared Channel (PUSCH) zone including a plurality of contention-based PUSCH resource blocks;
wherein a PUSCH zone is allocated within a time unit, and wherein the PUSCH configuration includes parameters for a number of consecutive time units for allocating PUSCH zones and a number of contention PUSCH resource blocks in the time unit; and 
allocating at least one contention-based PUSCH resource block for transmission of the data based on the information regarding the contention-based PUSCH zone; and
transmitting a PUSCH on a contention PUSCH resource block among the contention PUSCH resource blocks based on the PUSCH configuration after transmitting a Physical Random Access Channel (PRACH), wherein transmitting the PUSCH and transmitting the PRACH are included in a first step of a 2-step random access procedure.
wherein, when the UE determines to transmit the data using the contention-based PUSCH zone, the information regarding the contention-based PUSCH zone is received through a unicast message; and
wherein a Physical Random Access Channel (PRACH) for transmitting the random access preamble is allocated in ever subframe, and the contention-based PUSCH zone is allocated at a predetermined subframe interval.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of US Patent 10085245 and all limitations from instant application claim 1 are clearly disclosed in US Patent 10085245.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US Patent 10616872. Although the claims at issue are not identical, they are not patentably distinct from each other.  Please see the direct claim comparison below.



Instant Application Claim 1
10616872 Claim 1 
A method for transmitting data by a user equipment (UE), the method comprising:
A method for transmitting data to a base station (BS) at a user equipment (UE), the method comprising:
configuring a Physical Uplink Shared Channel (PUSCH) configuration, wherein the PUSCH configuration is received through a system information block,
configuring a Physical Uplink Shared Channel (PUSCH) configuration related to a physical random access channel (PRACH),
wherein a PUSCH zone is allocated within a time unit, and wherein the PUSCH configuration includes parameters for a number of consecutive time units for allocating PUSCH zones and a number of contention PUSCH resource blocks in the time unit; and 
wherein the PUSCH configuration includes parameters for a modulation and coding scheme (MCS) of the PUSCH, a number of physical resource blocks (PRBs) per PUSCH zone, a time interval for allocating PUSCH zones, and a number of contiguous PUSCH zones in time domain; and
transmitting a PUSCH on a contention PUSCH resource block among the contention PUSCH resource blocks based on the PUSCH configuration after transmitting a Physical Random Access Channel (PRACH), wherein transmitting the PUSCH and transmitting the PRACH are included in a first step of a 2-step random access procedure.
transmitting a random access preamble on the PRACH and uplink (UL) data on the PUSCH.


As can be seen from the direct claim comparison above, instant application claim 1 is merely a broader version of US Patent 10616872 and all limitations from instant application claim 1 are clearly disclosed in US Patent 10616872.  Therefore, this is clearly an obvious type non-statutory double patenting issue.  

Allowable Subject Matter
Claims 1-16 are allowable except for the Double Patenting rejections, as shown above. It is suggested that Applicant file a eTerminal Disclaimer so that a Notice of Allowance may be issue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENT KRUEGER/Primary Examiner, Art Unit 2474